      Case 6:19-cv-00077-RSB-BWC Document 25 Filed 01/13/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 JODY LEE RABY,

                Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-77

        v.

 ROBERT ADAMS, JR.; and EUGENE SAPP,
 in their individual and official capacities,

                Defendants.


                                           ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 23). No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiff’s monetary damages claims against

Defendants in their official capacities and DENIES Plaintiff’s request for injunctive relief.

Plaintiff’s claims against Defendants in their individual capacities remain pending. (Doc. 24.)

       SO ORDERED, this 13th day of January, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
